Case 4:16-cr-00140-MAC-KPJ Document 137 Filed 07/22/20 Page 1 of 11 PageID #: 858




  UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                          §
                                                    §
  versus                                            §    CRIMINAL ACTION NO. 4:16-CR-140
                                                    §
  RANDALL WILLIAM WADE                              §

                                  MEMORANDUM AND ORDER

           Pending before the court is Defendant Randall William Wade’s (“Wade”) pro se Letter

  Motion (#135), wherein he requests that the court appoint counsel to assist him in filing a motion

  for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). United States Probation and

  Pretrial Services (“Probation”) recommends denying the motion. Having considered the motion,

  Probation’s recommendation, the record, and the applicable law, the court is of the opinion that

  the motion should be denied.

  I.       Background

           Wade is currently serving a 120-month term of imprisonment, which was imposed after

  he pleaded guilty to Possession with Intent to Distribute and Dispense and Distribution and

  Dispensing of Controlled Substances, in violation of 18 U.S.C. § 1341, and nine counts of Money

  Laundering, in violation of 18 U.S.C. § 1957. Wade is currently housed at the Federal Medical

  Center (“FMC”) Fort Worth, in Fort Worth, Texas.1 In the instant motion, Wade requests the

  court appoint “counsel/public defender to assist him on a compassionate release due to COVID-19

  pandemic.” Wade avers that he should be granted compassionate release because he is 69 years




           1
           As of July 21, 2020, the figures available at www.bop.gov lists 19 inmates and 4 staff members
  at FCI Beaumont Low as “Confirmed Active Cases” of COVID-19. The figures also indicate that 577
  inmates and 6 staff have recovered, while 12 inmates have succumbed to the disease.
Case 4:16-cr-00140-MAC-KPJ Document 137 Filed 07/22/20 Page 2 of 11 PageID #: 859


  old, a non-violent, first time offender, and suffers from diabetes, hyperlipidemia, hypertension,

  coronary artery disease, hypothyroidism, and chronic kidney disease.

  II.    Appointment of Attorney for Post-Conviction Proceedings

         Wade requests the appointment of counsel to assist him in filing a motion for a sentence

  reduction/modification under 18 U.S.C. § 3582(c). There is no constitutional right to appointed

  counsel in post-conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“The

  right to appointed counsel extends to the first appeal of right, and no further.”); see Garza v.

  Idaho, ___ U.S. ___, 139 S. Ct. 738, 749 (2019); McCleskey v. Zant, 499 U.S. 467, 494-95

  (1991); Whitaker v. Collier, 862 F.3d 490, 501 (5th Cir. 2017), cert. denied, 138 S. Ct. 1172

  (2018); In re Sepulvado, 707 F.3d 550, 554 (5th Cir.), cert. denied, 571 U.S. 952 (2013).

  Specifically, the Supreme Court of the United States has stated:

         Our cases establish that the right to appointed counsel extends to the first appeal of
         right, and no further. Thus, we have rejected suggestions that we establish a right
         to counsel on discretionary appeals. We think that since a defendant has no federal
         constitutional right to counsel when pursuing a discretionary appeal on direct
         review of his conviction, a fortiori, he has no such right when attacking a
         conviction that has long since become final upon exhaustion of the appellate
         process.

  Finley, 481 U.S. at 555 (internal citations omitted).

         The court, however, may, in the interest of justice, appoint counsel to assist a defendant

  in the pursuit of post-conviction relief where a defendant has raised nonfrivolous claims with

  factually and/or legally complex issues. See United States v. Whitebird, 55 F.3d 1007, 1011 (5th

  Cir. 1995) (“After [a defendant’s first appeal], the decision whether to appoint counsel rests in the

  discretion of the district court.”).

         The exercise of discretion in this area is guided . . . by certain basic principles.
         When applying this standard and exercising its discretion in this field, the court
         should determine both whether the petition presents significant legal issues, and if

                                                   2
Case 4:16-cr-00140-MAC-KPJ Document 137 Filed 07/22/20 Page 3 of 11 PageID #: 860


         the appointment of counsel will benefit the petitioner and the court in addressing
         this claim.

  United States v. Molina-Flores, No. 3:16-CR-130-N (19), 2018 WL 10050316, at *2 (N.D. Tex.

  Feb. 13, 2018) (quoting Jackson v. Coleman, No. 3:11-cv-1837, 2012 WL 4504485, at *4 (M.D.

  Pa. Oct. 2, 2012)); see Scoggins v. MacEachern, No. 04-10814-PBS, 2010 WL 3169416, at *1

  (D. Mass. Aug. 10, 2010) (“In order to obtain appointed counsel, ‘an indigent litigant must

  demonstrate exceptional circumstances in his or her case to justify the appointment of counsel.’

  The rare cases warranting appointment of counsel in the interests of justice typically involve

  nonfrivolous claims with factually and/or legally complex issues and a petitioner who is severely

  hampered in his ability to investigate the facts.” (quoting Cookish v. Cunningham, 787 F.2d 1,

  2 (1st Cir. 1986))). For the reasons set forth below, Wade has failed to identify a nonfrivolous

  claim with factually and/or legally complex issues. Moreover, it is unclear whether he qualifies

  for the appointment of counsel, as Wade apparently had sufficient funds to retain an attorney to

  file a motion with Warden Wilson seeking compassionate release, which, according to Probation,

  was denied on May 26, 2020, because Wade was determined to be ineligible. Therefore, Wade’s

  request for appointed counsel is denied.

  III.   Compassionate Release

         On December 21, 2018, the President signed the First Step Act of 2018 into law. See First

  Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18 U.S.C.

  § 3582(c), which gives the court discretion, in certain circumstances, to reduce a defendant’s term

  of imprisonment:

         The court, upon motion of the Director of the Bureau of Prisons (“BOP”), or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the

                                                  3
Case 4:16-cr-00140-MAC-KPJ Document 137 Filed 07/22/20 Page 4 of 11 PageID #: 861


         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that extraordinary and compelling reasons
         warrant such a reduction; or the defendant is at least 70 years of age, has served
         at least 30 years in prison, pursuant to a sentence imposed under section 3559(c),
         for the offense or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the [BOP] that the defendant is not
         a danger to the safety of any other person or the community, as provided under
         section 3142(g); and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See Tuozzo v. Shartle, No. 13-4897, 2014 WL 806450, at *2 (D.N.J. Feb.

  27, 2014) (denying petitioner’s motion for compassionate release because no motion for his release

  was filed by the BOP); Slate v. United States, No. 5:09-CV-00064, 2009 WL 1073640, at *3

  (S.D.W.Va. Apr. 21, 2009) (“Absent a motion from the BOP, the Court lacks authority to grant

  compassionate release.”). The First Step Act amended § 3582(c) by providing a defendant the

  means to appeal the BOP’s decision not to file a motion for compassionate release on the

  defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345, 347 (S.D. Tex. 2019); United

  States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1 (N.D. Tex. Apr. 9, 2019). The

  plain language of the statute, however, makes it clear that the court may not grant a defendant’s

  motion for compassionate release unless the defendant has complied with the administrative

  exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 833

  (6th Cir. 2020) (“Even though [the] exhaustion requirement does not implicate [the court’s]

  subject-matter jurisdiction, it remains a mandatory condition.”); United States v. Raia, 954 F.3d

  594, 597 (3d Cir. 2020) (“[T]he exhaustion requirement . . . presents a glaring roadblock


                                                   4
Case 4:16-cr-00140-MAC-KPJ Document 137 Filed 07/22/20 Page 5 of 11 PageID #: 862


  foreclosing compassionate release.”). Thus, before seeking relief from the court, a defendant must

  first submit a request to the warden of his facility to move for compassionate release on his behalf

  and then either exhaust his administrative remedies or wait for the lapse of 30 days after the

  warden received the request. 18 U.S.C. § 3582(c)(1)(A); Alam, 960 F.3d at 833-34; Raia, 954

  F.3d at 597.

         On May 7, 2020, Wade’s attorney filed a motion requesting compassionate release on

  behalf of Wade with Warden Wilson of FMC Fort Worth, which was denied on May 26, 2020.

  Therefore, it appears that Wade has exhausted his administrative remedies. Nevertheless, nothing

  in Wade’s motion indicates that extraordinary and compelling reasons exist to release him from

  confinement.

         Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

  authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

  § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

  modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

  considered extraordinary and compelling reasons for sentence reduction, including the criteria to

  be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

  § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

  the USSG, the Commission defined “extraordinary and compelling reasons” to include the

  following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

  the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

  specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

  extraordinary and compelling reason. The court must also consider the factors set forth in 18




                                                   5
Case 4:16-cr-00140-MAC-KPJ Document 137 Filed 07/22/20 Page 6 of 11 PageID #: 863


  U.S.C. § 3553(a),2 as applicable, and find that the sentence modification is consistent with the

  policy statements issued by the Commission. 18 U.S.C § 3582(c)(1)(A). The policy statement

  regarding compassionate release requires a determination that “the defendant is not a danger to

  the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

          A.      Age and Health

          The USSG provides that extraordinary and compelling reasons exist regarding a

  defendant’s medical condition when the defendant is “suffering from a terminal illness (i.e., a

  serious and advanced illness with an end of life trajectory)” or when a defendant is “suffering

  from a serious physical or medical condition,” “suffering from a serious functional or cognitive

  impairment,” or “experiencing deteriorating physical or mental health because of the aging

  process, that substantially diminishes the ability of the defendant to provide self-care within the

  environment of a correctional facility and from which he or she is not expected to recover.”

  U.S.S.G. § 1B1.13 cmt. n.1(A).

          The USSG also provides that extraordinary and compelling reasons exist as to a defendant’s

  age when:

          [t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
          deterioration in physical or mental health because of the aging process; and (iii) has
          served at least 10 years or 75 percent of his or her term of imprisonment,
          whichever is less.

  U.S.S.G. § 1B1.13 cmt. n.1(B).


          2
            Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
  need to protect the public; the need to provide the defendant with needed educational or vocational training,
  medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
  sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
  and policy statements; any pertinent policy statement of the Commission in effect on the date of sentencing;
  the need to avoid unwarranted disparities among similar defendants; and the need to provide restitution to
  the victim. 18 U.S.C. § 3553(a).

                                                       6
Case 4:16-cr-00140-MAC-KPJ Document 137 Filed 07/22/20 Page 7 of 11 PageID #: 864


         Here, Wade, age 69, is more than 65 years old; however, he has served only 45 months

  of his 120-month term of imprisonment. Nevertheless, Wade indicates that he suffers from

  diabetes, hyperlipidemia, hypertension, coronary artery disease, hypothyroidism, and chronic

  kidney disease. According to Probation, medical records provided by the BOP verify these

  diagnoses. Furthermore, Probation indicates that on April 20, 2020, Wade tested positive for

  COVID-19 and, as a result, spent nine days in the hospital. Wade was discharged from the

  hospital on May 13, 2020, and continued receiving treatment and close monitoring when he

  returned to FMC Fort Worth.          As of June 21, 2020, Wade was designated as being

  “asymptomatic.” This medical summary does not meet the criteria listed above. None of these

  medical conditions is terminal or substantially diminishes his ability to provide self-care. Hence,

  Wade has failed to establish that a qualifying medical condition exists that would constitute

  extraordinary and compelling reasons to modify his sentence.

         B.      “Other” Reasons

         Wade’s request for compassionate release potentially falls into the fourth, catch-all category

  of “other” extraordinary and compelling reasons, which specifically states that the Director of the

  BOP shall determine whether “there exists in the defendant’s case an extraordinary and compelling

  reason other than, or in combination with, the reasons described in subdivisions (A) through (C).”

  Id. § 1B1.13 cmt. n.1(D). Although Subdivision D is reserved to the BOP Director, the

  Commission acknowledged, even before the passage of the First Step Act, that courts are in the

  position to determine whether extraordinary and compelling circumstances are present. United

  States v. Beck, 425 F. Supp. 3d 573, 583 (M.D.N.C. 2019) (“Read in light of the First Step Act,

  it is consistent with the previous policy statement and with the Commission guidance more

  generally for courts to exercise similar discretion as that previously reserved to the BOP Director


                                                   7
Case 4:16-cr-00140-MAC-KPJ Document 137 Filed 07/22/20 Page 8 of 11 PageID #: 865


  in evaluating motions by defendants for compassionate release.”); see Cantu, 423 F. Supp. 3d at

  352 (“[T]he correct interpretation of § 3582(c)(1)(A) . . . is that when a defendant brings a motion

  for a sentence reduction under the amended provision, the Court can determine whether any

  extraordinary and compelling reasons other than those delineated in U.S.S.G. § 1B1.13 cmt.

  n.1(A)-(C) warrant granting relief.”).

         Wade maintains that he is at “high risk” of suffering adverse consequences if he contracts

  COVID-19 in light of his age and medical history. Although Wade expresses legitimate concerns

  regarding COVID-19, he does not establish that the BOP cannot manage the outbreak within his

  correctional facility or that the facility is specifically unable to treat Wade, if he were to contract

  the virus and develop COVID-19 symptoms, while incarcerated. See Raia, 954 F.3d at 597

  (“[T]he mere existence of COVID-19 in society and the possibility that it may spread to a

  particular prison alone cannot independently justify compassionate release, especially considering

  BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s spread.”);

  United States v. Vasquez, No. CR 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2,

  2020) (“General concerns about the spread of COVID-19 or the mere fear of contracting an illness

  in prison are insufficient grounds to establish the extraordinary and compelling reasons necessary

  to reduce a sentence.” (quoting United States v. Koons, No. 16-214-05, 2020 WL 1940570, at *5

  (W.D. La. Apr. 21, 2020))); United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL

  1557397, at *5 (M.D. La. Apr. 1, 2020) (finding the defendant had failed to present extraordinary

  and compelling reasons to modify his prison sentence because he “does not meet any of the criteria

  set forth by the statute” and he “cites no authority for the proposition that the fear of contracting

  a communicable disease warrants a sentence modification”). In fact, according to Probation,

  Wade already contracted the virus and was hospitalized for nine days. Following his return to the


                                                    8
Case 4:16-cr-00140-MAC-KPJ Document 137 Filed 07/22/20 Page 9 of 11 PageID #: 866


  facility, he continued to receive treatment and close monitoring, and has now fully recovered.

  Thus, it appears that BOP responded appropriately and ensured that he received the necessary

  medical treatment to survive and recover from the disease.

         Thus, Wade has failed to establish that a qualifying medical condition or other reasons exist

  that would constitute extraordinary and compelling reasons to warrant his release from

  imprisonment. Moreover, the court cannot conclude that Wade would not pose a danger to the

  safety of any other person or to the community, if released from confinement. Wade’s offense of

  conviction involved his prescribing and distributing large quantities of hydrocodone, alprazolam,

  and amphetamine salts while acting outside the usual course of practice as a physician and without

  a legitimate medical purpose. He unlawfully prescribed controlled substances to pregnant women,

  leading to babies being born with dangerous drugs in their systems, and to other patients, resulting

  in overdoses and overdose deaths. He engaged in money laundering with funds derived from his

  unlawful distribution of controlled substances over a two-year period, depositing more than

  $227,000.00 in drug proceeds into his bank account. In addition, Wade has prior convictions for

  deadly conduct, resulting from his brandishing a firearm at an individual during an argument, and

  driving while intoxicated. While in pretrial detention, Wade had a heated verbal exchange with

  a corrections officer and threatened the officer with a syringe. During a detention hearing, Wade

  had an outburst in which he declared that he would not comply with any conditions of release

  restricting his possession of firearms, while emphatically shaking his head, “No.” Furthermore,

  Wade’s 120-month sentence is significantly below the USSG recommended sentence of 235 to 293

  months’ imprisonment.      Therefore, compassionate release is not warranted in light of the

  applicable § 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to consider the

  § 3553(a) factors before granting compassionate release).


                                                   9
Case 4:16-cr-00140-MAC-KPJ Document 137 Filed 07/22/20 Page 10 of 11 PageID #: 867


         Moreover, the BOP has instituted a comprehensive management approach that includes

  screening, testing, appropriate treatment, prevention, education, and infection control measures

  in response to COVID-19. In response to a directive from the United States Attorney General in

  March 2020, the BOP immediately began reviewing all inmates who have COVID-19 risk factors,

  as described by the Centers for Disease Control and Prevention, for the purpose of determining

  which inmates are suitable for placement on home confinement. See United States v. Collins, No.

  CR 04-50170-04, 2020 WL 1929844, at *3 (W.D. La. Apr. 20, 2020). The BOP notes that

  inmates need not apply to be considered for home confinement, as this is being done automatically

  by case management staff. To date, the BOP has placed 7,002 inmates on home confinement.

  The March 2020 directive is limited to “eligible at-risk inmates who are non-violent and pose

  minimal likelihood of recidivism and who might be safer serving their sentences in home

  confinement rather than in BOP facilities.” United States v. Castillo, No. CR 2:13-852-1, 2020

  WL 3000799, at *3 (S.D. Tex. June 2, 2020).

         In his Memorandum to the BOP dated March 26, 2020, Attorney General Barr

  acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

  personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,

  meaning that “we cannot take any risk of transferring inmates to home confinement that will

  contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

  General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes

  that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

  exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

  or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

         The last thing our massively over-burdened police forces need right now is the
         indiscriminate release of thousands of prisoners onto the streets without any

                                                 10
Case 4:16-cr-00140-MAC-KPJ Document 137 Filed 07/22/20 Page 11 of 11 PageID #: 868


         verification that those prisoners will follow the laws when they are released, that
         they have a safe place to go where they will not be mingling with their old criminal
         associates, and that they will not return to their old ways as soon as they walk
         through the prison gates.

  As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

  behave if he were to be released is how he behaved in the past, and his track record is a poor

  one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

  States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020)). Here,

  Wade’s track record is similarly a poor one.

         In short, Wade has failed to satisfy his burden of showing the necessary circumstances to

  warrant relief under the statutory framework to which the court must adhere. See Koons, 2020

  WL 1940570, at *4-5 (stressing that “the rampant spread of the coronavirus and the conditions

  of confinement in jail, alone, are not sufficient grounds to justify a finding of extraordinary and

  compelling circumstances”). As the court observed in Koons, rejecting the notion that it has

  “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

  prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

  every prisoner.” Id.

  IV.    Conclusion

         Consistent with the foregoing analysis, Wade’s pro se Letter Motion (#135) is DENIED.


          SIGNED at Beaumont, Texas, this 22nd day of July, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                  11
